Citation Nr: 1411962	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for headaches, claimed as recurrent migraines. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to September 2008.  

This matter is on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The matter was Remanded by the Board in September 2012 for additional development.  Having completed that development the claims file has been returned to the Board for final appellate consideration.


FINDING OF FACT

The Veteran's headaches are manifested no more than 12 times per month, are managed with mild analgesics, and are not shown to result in characteristic prostrating attacks.


CONCLUSION OF LAW

The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Board notes an initial rating issue is a downstream issue from the rating decision dated in October 2008 which initially established service connection for this disability, assigned the 0 percent initial rating being contested, and determined its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim, including ensuring substantial compliance with the Board's September 2012 remand.   See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In compliance with the remand directives, the AMC requested treatment records from the Fayetteville VA since August 2008 and scheduled the Veteran for a VA examination to evaluate his current level of disability.   Additional records were not provided by the Fayetteville VA and a "Formal Finding of Unavailability" was sent to the Veteran after a negative response was received from the medical center.  The file also contains evidence that the Veteran did not report to the scheduled VA examination and that the "medical center was unable to contact the veteran."  In a January 2014 Informal Hearing Presentation, the Veteran's representative noted that they "attempted to contact the veteran by telephone but were unable to speak to anyone or leave a message."  

The United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address" shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him]".  Hyson v. Brown, 5 Vet. App. 262   (1993).  Indeed, the Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA regulations provide that where a VA examination was scheduled in connection with an original claim for compensation and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).

Notwithstanding VA's efforts to schedule the examination, provide adequate notice, and contact the Veteran, including doing an updated address search, the Veteran did not attend his scheduled examination or provide good cause for his absence.  Nor did he request that his examination be rescheduled.  However, the Veteran did attend a VA examination in April 2008.  Accordingly, the rating will be decided based on the results of that examination and the treatment records that have been associated with the claims file.  

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2012).

The Veteran's diagnosed "headaches of an unspecified nature" were evaluated under Diagnostic Code 8100 for migraines as an analogous disability in terms of the functions affected, anatomical localization, and symptoms.  For migraine disabilities, a 0 percent rating is assigned for less frequent attacks than is required for a 10 percent rating; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months; and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In this case, the Veteran's service treatment records are absent of complaints or a diagnosis of headaches.  However, the Veteran underwent a VA examination for compensation in April 2008, prior to being discharged from the military.  During this examination, the Veteran reported that he's been aware of the condition "for the past three years."  He also stated that he "experiences headaches with a frequency two to three times a week, each lasting for 30 to 45 minutes."  However, he indicated he "takes no treatment" and he "is able to go to work but requires medications."  The VA examiner noted that "the physical examination does not reveal any side effects from the treatments given or any complications from the condition" and diagnosed the Veteran with "headaches of unspecified nature, managed with mild analgesics without complications."  He commented that the Veteran's headache condition "does not affect his functioning in his usual occupation or his activities of daily living."  

The Veteran submitted a statement that he had ongoing VA and private treatment for his headaches that he says are linked to recent episodes of vertigo.  While records have been obtained from Medex Urgent Clinic showing treatment for "vertigo of central origin", "acute upper respiratory infections", and "dizziness", there is no indication that the Veteran complained of headaches or that the doctor considered these issues related to the Veteran's headache disability. 

As previously noted, the VA requested VA treatment records from August 2010, to which the Fayetteville Medical Center replied that the Veteran had not been seen within two years of March 2012.  Additionally, the Veteran did not report to his scheduled VA examination in November 2012.  

Based upon the evidence of record, the Board finds the Veteran's service-connected headaches, while frequent, are not shown to result in characteristic prostrating attacks.  The April 2008 examination findings are found to be persuasive as to the severity of the Veteran's service-connected headache disability.  The examiner is shown to have conducted a thorough examination with consideration of the Veteran's reported symptoms.  There is no probative evidence of characteristic prostrating attacks averaging one in two months over the last several months, characteristic prostrating attacks occurring on average of once a month over the last several months, nor very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  At no point has the Veteran contended as such.  Indeed, the Veteran stated he is able to work despite his headaches and manages with "mild" pain medication. The examiner also specifically noted that the Veteran's headaches do not affect his functioning in his usual occupation or his activities of daily living.  


The Veteran has argued that his headaches are worse than reflected in the 0 percent rating.  The Board acknowledges the Veteran is competent to provide evidence of his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  There is no credible evidence, however, of more severe headache symptoms at any time during the course of this appeal.  Therefore, the claim must be denied.

The Board further finds there is no evidence of any unusual or exceptional circumstances that would take this case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected headaches are adequately rated under the available schedular criteria and the objective findings of impairment are well documented.  The probative evidence is not indicative of a more severe disability.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  The overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected headache disability.  In fact, as discussed above, the April 2008 VA examiner found that the Veteran's condition "does not affect his functioning in his usual occupation or his activities of daily living."  Therefore, referral by the RO to the Under Secretary for Benefits or the Director of Compensation Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to an initial compensable rating for headaches, claimed as recurrent migraines, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


